      Case 2:67-cv-02216-HSO-JCG Document 31 Filed 09/21/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                HATTIESBURG DIVISION


 UNITED STATES OF AMERICA,

                         Plaintiff

 SHEANDA BRYANT, et al.,
                                                              Civil Action No.
                         Plaintiffs-Intervenors
                                                              2:67-CV-2216-HSO-JCG
                         v.

 LAWRENCE COUNTY SCHOOL DISTRICT,

                         Defendant




        Plaintiffs-Intervenors’ Unopposed Motion to Extend the Time to Respond to
                   Defendant’s Motion to Modify Desegregation Plan and to
             Grant Expedited Consideration of Consolidation of Cited Schools



       COME NOW, Plaintiffs-Intervenors Sheanda Bryant et al. respectfully move this Court

to enter an order extending their time to respond to the motion (ECF 23) of defendant Lawrence

County School District (“LCSD”) for four weeks, from September 27, 2021, until October 25,

2021. In support of this motion, Plaintiffs-Intervenors state as follows:

       1. LCSD seeks a significant change to the court-ordered desegregation plan that has been

in effect since 1987. Its motion is predicated on the school board of LCSD voting 3-2 in support

of a two-year plan to “completely abandon[]” and sell its historically-black middle school, to

build new facilities at another school, and to transfer almost 300 students and 30 teachers to

those newly-built facilities. (LCSD Mem. in Support of Motion to Modify, ECF 24 at 16

(existing middle school would be “completely abandoned and sold”)).
      Case 2:67-cv-02216-HSO-JCG Document 31 Filed 09/21/21 Page 2 of 5




       2. LCSD claims that the decision of a bare majority of the school board to abandon and

sell Rod Paige Middle School (RPMS) is due to the RPMS’ general disrepair and the inability of

the LCSD to fund a repair or replacement. (LCSD Mem. in Support of Motion to Modify, ECF

24 at 5-6, 11). In support of its claims, it has referenced 3 “supplements” and 17 Exhibits. It

filed the supplements and 14⅔ exhibits on September 11 with its motion, ⅓ of an exhibit on

September 13, and 2 exhibits on September 15. (ECF 25-28, 29, 30).

       3. Current counsel for the Plaintiffs-Intervenors first appeared in this case in July 2020.

(ECF 20). Although she had been involved in informal discussions on this topic with LCSD, she

requires additional time to review the motion and exhibits and consult with members of the class.

She therefore seeks an extension of four weeks to respond to LCSD’s motion.

       4. It may be, after further analysis, that Plaintiffs-Intervenors will request an additional

extension to engage in some limited discovery before they respond to the motion. For example,

the school board’s decision on August 17, 2021, to move forward with this plan to abandon

RPMS was 3-2, with both black members of the board voting no.1 This was just a year after one

of the white school board members at a board meeting “went on a nearly 25-minute rant about

race, clearly irritated over a recent Black Lives Matter rally and laying the blame on African-

American pastors in the community,” whom he described as “‘radical Black pastors’” who

“‘undoubtedly must be preaching and teaching hate in the churches.’”2 As LCSD notes, two



1
 Although the minutes of the August 17, 2021, meeting are not included by LCSD in its exhibits
and are not available to Plaintiffs-Intervenors, the video of the meeting showing the vote is
available on-line. https://www.youtube.com/watch?v=Ch-zilwvymY at 1:14:30-1:14:40. It
appears that several earlier decisions relating to RPMS were also resolved by the board on 3-2
votes. See, e.g., Exh. J, ECF 26-2 (App. 91).
2
 Howard Ballou, Lawrence County school board member accused of racist rant, WLBT 3 On
Your Side (Aug. 22, 2020), https://www.wlbt.com/2020/08/22/lawrence-county-school-board-
member-accused-racist-rant/.

                                                                                              Page 2
      Case 2:67-cv-02216-HSO-JCG Document 31 Filed 09/21/21 Page 3 of 5




black pastors have been the most consistent and vocal opponents of the approved plan. (LCSD

Mem. in Support of Motion to Modify, ECF 24 at 13-14). The combination of the racially-

polarized voting of the board members and earlier invectives by one of the white board members

directed at black clergy could be the basis for a finding of a lack of good faith on the part of

LCSD. Cf. Exh. H, ECF 26 (App. 82) (letter from LCSD attorney to counsel for United States

and Plaintiffs-Intervenors stating “I certainly do not intend to defend statements by any and all

District members (former or current Board members or any others)”).

       5. There may also be some need to inquire into some of the factual assertions made by

LCSD in support of its motion. For example, LCSD asserts that it “has done its best to refurbish,

update/upgrade, and maintain RPMS” over the years. (LCSD Mem. in Support of Motion to

Modify, ECF 24 at 6). But it cites nothing to support that assertion, and an initial review of the

17 exhibits did not reveal any such support. If it were not true that LCSD had “done its best,”

and that RPMS’ current disrepair were the result of previous LCSD neglect of a historically-

black school, that would be relevant to whether LCSD has caused the problem that it now seeks

to solve by abandoning RPMS. Other assertions – including the underlying basis for the

estimated costs of various possible construction projects, the amount of funds LCSD could afford

to spend on such projects in the absence of a referendum, and the likelihood voters would

approve a referendum to borrow additional funds – may also need to be tested through discovery.

       6. The delay will not prejudice LCSD. Although LCSD says “[t]ime is of the essence”

in resolving its motion (LCSD Motion to Modify, ECF 23 at 4), it offers no evidence for

urgency. LCSD identifies May 2022 as the deadline for this Court to act in order for the plan to

be completed by August 2024, but even the suggestion that this Court needs to meet that far-off

May deadline seems in tension with earlier statements by LCSD indicating that a decision by




                                                                                              Page 3
      Case 2:67-cv-02216-HSO-JCG Document 31 Filed 09/21/21 Page 4 of 5




August would be sufficient for the new facilities to be completed by the beginning of the school

year two years hence. Exh. D, ECF 25-2 (App. 54) (letter from LCSD attorney to counsel for

United States and Plaintiffs-Intervenors stating that if the Court approved the plan by August

2021, LCSD anticipates the new facility would “be ready to host K8 students beginning in

August 2023”).

       7. Plaintiffs-Intervenors have sought consent of the other parties to this extension.

Counsel for the United States consents to this extension. Counsel for LCSD also consents to this

extension.

       WHEREFORE, Plaintiffs-Intervenors pray that this Court grant them an extension until

October 25, 2021, to respond to the defendant’s motion or propose additional proceedings prior

to filing any response.

                                                     /s/ Shakti Belway
                                                     Shakti Belway, Esq.
                                                     P.O. Box 2040
                                                     Santa Barbara, CA 93120
                                                     Email: shakti.belway@gmail.com
                                                     Counsel for Plaintiffs-Intervenors




                                                                                               Page 4
      Case 2:67-cv-02216-HSO-JCG Document 31 Filed 09/21/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I, SHAKTI BELWAY, do hereby certify that on SEPTEMBER 21, 2021, that I

electronically filed the foregoing with the Clerk of the Court using the ECF system, which will

send notifications of such filing to counsel for plaintiff United States of America and defendant

Lawrence County School District.


                                             /s/ Shakti Belway
                                             Shakti Belway
                                             Counsel for Plaintiffs-Intervenors
